 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    MICHAEL DEWAYNE ALLEN,                             No. 2:17-cv-01793-MCE-EFB P
12                       Plaintiff,
13           v.                                          ORDER
14    WELLS, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On September 26, 2018, the Court denied plaintiff’s application to proceed in forma
21   pauperis because plaintiff is a three-strikes litigant within the meaning of 28 U.S.C. § 1915(g) and
22   granted plaintiff twenty-one days within which to pay the $400 filing fee for this action. ECF No.
23   12. Plaintiff was warned that failure to pay the filing fee within twenty-one days would result in
24   dismissal of this action. Id. Plaintiff has not paid the filing fee or otherwise responded to the
25   Court’s order.
26   ///
27   ///
28
                                                         1
 1           Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED, and the Clerk
 2   of the Court is directed to close this case.
 3           IT IS SO ORDERED.
 4   Dated: December 30, 2018
 5
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                    2
